DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/9/2020 has been entered, claims 1-20, 27-28 and 39-40 are cancelled and thus claims 21-26 and 29-38 are currently pending in this application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 21, 25-26, 29-32, 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al. US PGPub. 2009/0230512. 	Regarding claims 21 and 38, Baek teaches a memory device (fig. 8) [0065] and a method of forming a memory device comprising: 	first semiconductor material [0043] structures (420_2, fig. 8) [0066] separated from each other, each of the first semiconductor material structures (420_2) having a length extending in a first direction (x-direction, left to right of fig. 8); and 	second semiconductor material [0046] structures (501, fig. 8) [0066] separated from each other, each of the second semiconductor material structures (501) having a length extending in a second direction perpendicular (z-direction, from top to bottom of fig. 8) to the first direction (x-dir), wherein 	the first semiconductor material structures (420_2) contact the second semiconductor material structures (501) at contact locations (621, fig. 8), each of the second semiconductor material structures (501) includes a region (621, fig. 8) [0066] configured to store information (variable resistor, [0066]), and the region (621) configured to store information is located at a respective contact location (621) among the contact locations, wherein the region (621) configured to store information of a respective second semiconductor material structure (501) among the second semiconductor material structures is directly underneath (when fig. 8 is viewed in plan/top-down view, i.e. only the x-y plan is seen, 621 is underneath 420_2; see examiner’s fig. 1) a portion of a respective first semiconductor material structure (420_2) among the first semiconductor material structures (420_2), wherein a direction (in the Y-direction, fig. 8/examiner’s fig. 1) from the portion of the respective first semiconductor material structure (420_2) to the region (621) configured to store information of the 


    PNG
    media_image1.png
    908
    1827
    media_image1.png
    Greyscale
                                                  Examiner’s Fig. 1 	The method claim 38 is not patentably distinct from the device claim 21 and is therefore rejected along with claim 21. 	Regarding claims 25 and 36, Baek teaches the memory device of claims 21 and 29, wherein the region (621) configured to store information is configured to store a single bit of information (Baek et al., fig. 8, [0066]). 	The portion (621) is considered as a portion configured to store information, single or multiple, because it is made of the same material, variable resistor [0066]/chalcogenide [0081], as that of the portion of the invention that is configured to store information (see [0030] and [0035] of the publication of instant application). Where the claimed and the prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. Since the composition is the same, the product must necessarily exhibit the properties. MPEP 2112.01. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. US PGPub. 2009/0230512 as applied to claim 21 above, and further in view of Kiyotoshi US PGPub. 2011/0001112. 	Regarding claims 22 and 33, Baek does not teach the memory device of claims 21 and 29, wherein the first semiconductor material structures (420_2) have a first conductivity type, and the second semiconductor material structures (501) have a second conductivity type different from the first conductivity type. 	However, Kiyotoshi teaches a memory device (fig. 1A) [0028], wherein the first semiconductor material structures (BL, 10, fig. 1A) [0028] have a first conductivity type (n-type, [0028]), and the second semiconductor material structures (WL, 30, fig. 1A) [0028] have a second conductivity type (p-type, [0028]) different from the first conductivity type (Kiyotoshi, fig. 1a, [0028]).
 	Regarding claims 23 and 34, Beak does not teach the memory device of claims 21 and 29, wherein the first semiconductor material structures (420_2) have an n-type semiconductor material, and the second semiconductor material structures (501) have a p-type semiconductor material. 	However, Kiyotoshi teaches a memory device (fig. 1A) [0028], wherein the first semiconductor material structures (BL, 10, fig. 1A) [0028] have an n-type semiconductor material (n-type, [0028]), and the second semiconductor material structures (WL, 30, fig. 1A) [0028] have a p-type semiconductor material (p-type, [0028]) (Kiyotoshi, fig. 1a, [0028]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material used for the first and second semiconductor material structures of Baek for the n- and p-type semiconductor material used in Kiyotoshi because n- and p-type semiconductor materials are very well-known in the art and such substitution is art recognized equivalence for the same purpose to obtain predictable results such as excellent conductive/electrode materials for memory device (see MPEP 2144.06).



Response to Arguments
Applicants do not make any specific arguments in the response filed on 12/9/2020. Never-the-less, there is a new grounds of rejection using the same prior art references i.e., the second semiconductor structure is considered as 420_2 instead of 420_1 in the previous rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892